DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities: 
In Claim 11, at Lines 2-3, change “during the first position control the second position control” to --during the first position control and the second position control-- for the sake of grammatical accuracy and clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, Lines 4-6 recite “a movable unit that supports the radiation generation unit” and “a movable unit that movably supports the radiation generation unit and the radiographic imaging unit”, while Lines 11-12 and 16-17 then recite “the moving unit”, rendering the claim indefinite insofar as it is unclear which moving unit is being referred to in Lines 11-12 and 16-17. 
With respect to Claim 6, Lines 3-4 recite that the movable unit is moved to the first position “until the subject enters the imaging room after the subject information acquisition unit acquires the subject information”, rendering the claim indefinite insofar as it is not understood which must come first: the movement of the movable unit or the acquisition of subject information, neither, both, or something else. The phrase is grammatically awkward and unclear.
With respect to Claim 14, Lines 2-3 recite that the processor “recognizes a part of the subject to be imaged using the radiation”, which renders the claim indefinite insofar as it appears to remove the limitations of parent claim 1, which require a camera to take an image using “other than the radiation” in Lines 7-8, and that the subject is recognized based on the information “captured by the camera” in Lines 14-15 (i.e., the recognition comes from camera data that is from “other than the radiation”).
Claims 2-5, 7-13, 15, and 16 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent to Sugiyama, et al. (US 2017/0172531 A1) in view of International Patent Application Publication to Saalbach, et al. (WO 2018/087083 A1).
With respect to Claim 1, Sugiyama teaches a radiographic imaging system (10), comprising:
a radiographic imaging apparatus body disposed in an imaging room, said radiographic imaging apparatus having a radiation generation unit (16) that generates radiation, a radiographic imaging unit (13, 17) that images a subject using the radiation, and a movable unit (at 121, see Figure 2) that movably supports the radiation generation unit and the radiographic imaging unit (Paragraph 49 and Figure 2);
prior stored images of the subject (Paragraphs 97-100); and
a processor (185, 186, 189, 1810; see Paragraphs 56, 63, and 73) configured to:
acquire subject information (height, weight, position of body parts, prior imaging information, etc.) regarding the subject (Paragraphs 80, 97-100, and 107-109);
automatically (Paragraphs 120-121) perform a first position control in which a position of the movable unit is moved to a first position according to a physique (e.g., breast, nipple positions) of the subject using the subject information (Paragraphs 81-82 and 120-121);
recognize the subject using an image of the subject captured by the imaging unit through overlay of the imaging unit image information on the physique for matching (Paragraphs 82 and 97-100); and
automatically (Paragraphs 120-121) perform a second position control (either by program or operator input, or a combination thereof) in which the position of the movable unit is moved from the first position to a second position (e.g., for a subsequent imaging or procedure) according to the recognition result (Paragraphs 83, 84, and 120-121).
Sugiyama does not teach a camera for taking said patient images other than with the radiation imaging system.
Saalbach teaches a radiation imaging apparatus (Abstract and throughout disclosure) wherein a non-invasive radiation camera system is used to take images of a patient to be imaged, said camera images used by a processor to automatically decide and set subsequent radiation imaging position parameters based on the subject physique in the camera images (Page 10, Lines 7-29 and Page 14, Lines 9-30).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a camera images system to automatically determine current patient characteristics to be used in setting radiation imaging parameters, as suggested by Saalbach, in the apparatus of Sugiyama, since a camera does not expose the patient to additional radiation imaging, while providing the most accurate present patient physical dimensions for more accurate subsequent radiation imaging positioning, as suggested by Saalbach (Page 10, Lines 7-29 and Page 14, Lines 9-30).
With respect to Claim 2, Sugiyama further teaches that the subject information includes information regarding the physique of the subject (e.g., 3D positions of the breast, nipple, etc.) and/or information regarding the position of the movable unit (e.g. support tray or other component(s) height, tilt, etc.) in past radiographic imaging of the subject (Paragraphs 80-84).
With respect to Claim 3, Sugiyama further teaches that the position of the movable unit controlled in the first position control and the second position control is a height from a floor surface of the imaging room (Paragraphs 64-70 and 84).
With respect to Claim 4, Sugiyama further teaches that, in a case where the radiographic imaging apparatus body is a mammography apparatus, the position of the movable unit controlled in the first position control and the second position control is a height of an imaging table (131) on which a breast of the subject is placed (Paragraph 84).
With respect to Claim 5, Sugiyama further teaches that, during the first position control, the movable unit is moved vertically upward to the first position (Paragraph 84).
With respect to Claim 10, Sugiyama and Saalbach further teach most of the elements of the claimed invention, including the elements of Claim 1, and that the movable unit moves vertically upon a support (see Sugiyama, Paragraph 84), but is silent with respect to the movement speed(s) of the movable unit.
The examiner takes official notice that in physically moving elements following a straight vertical path upon which one moveable element slidingly moves with respect to another, the movement speed of the movable element is reduced to a lower speed as the final position of the movable element is reached and a distance between the radiographic imaging apparatus body and the subject becomes shorter, in order to prevent damage to the movable element and sliding support by an abrupt stopping of fast moving element.
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a slowing rate of speed at the end of a vertically moving element trajectory upon a support, in the apparatus of Sugiyama and Saalbach, to protect the apparatus from damage that would occur from abruptly braking the movable element at its final position upon the support.
With respect to Claim 11, Sugiyama and Saalbach teach most of the elements of the claimed invention, including the radiographic imaging system according to claim 1, and that the movable unit moves vertically upon a support (see Sugiyama, Paragraph 84), but is silent with respect to the speed(s) of said movable unit.
The examiner takes official notice that in physically moving elements following a straight vertical path upon which one moveable element slidingly moves with respect to another, the movement speed of the movable element is reduced to a relatively lower speed when traveling downward, as opposed to moving upward, as the downward movement has the force of gravity added to its descent in the same direction, in order to prevent damage to the movable element and sliding support by an abrupt stopping or slipping/dropping of an element moving downwards with the added, same directional force of gravity.
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a relatively slower rate of speed in a vertically moving element moving downwards upon a support, as opposed to moving upwards, in the apparatus of Sugiyama and Saalbach, to protect the apparatus from damage that could occur from the element abruptly slipping, dropping, or braking while under the additional gravitational force of the downwards movement.
With respect to Claim 12, Sugiyama further teaches that the processor recognizes the physique (e.g., breast, nipple, etc.) of the subject (Paragraphs 64-70 and 84).
With respect to Claim 13, Sugiyama further teaches that the processor recognizes at least a height (e.g., at the nipple or breast position) of the subject, and determines the second position using at least the height of the subject (Paragraphs 64-70 and 84).
With respect to Claim 14, Sugiyama further teaches that the processor recognizes a part of the subject to be imaged (e.g., breast, nipple, etc.) using the radiation (Paragraphs 64-70 and 84).
With respect to Claim 17, Sugiyama teaches a non-transitory device-readable medium (189) for storing a device-executable program for, when executed by a processing unit (185, 186, 189, 1810), driving a radiographic imaging system (10) having a radiation generation unit and a radiographic imaging unit that images a subject using radiation (Paragraph 49 and Figure 2) having a movable unit (at 121) that movably supports the radiation generation unit (16) and the radiographic imaging unit (13, 17) so as to be movable (Paragraphs 49, 56, 63, and 73; Figure 2), the device-executable program installed in a processor (185, 186, 189, 1810) and causing the radiographic imaging apparatus body to execute: acquiring subject information (height, weight, position of body parts, prior imaging information, etc.) regarding the subject (Paragraphs 80, 97-100, and 107-109); automatically (Paragraphs 120-121) performing a first position control in which a position of the movable unit is moved to a first position according to a physique (e.g., breast, nipple positions) of the subject using the subject information (Paragraphs 81-82 and 120-121); recognizing the subject using an image of the subject captured by the imaging unit through overlay of the imaging unit image information on the physique for matching (Paragraphs 82 and 97-100); and, automatically (Paragraphs 120-121) performing a second position control (either by program or operator input, or a combination thereof) in which the position of the movable unit is moved from the first position to a second position (e.g., for a subsequent imaging or procedure) according to the recognition result (Paragraphs 83, 84, and 120-121).
Sugiyama does not teach a camera for taking said patient images other than with the radiation imaging system.
Saalbach teaches a radiation imaging apparatus (Abstract and throughout disclosure) wherein a non-invasive radiation camera system is used to take images of a patient to be imaged, said camera images used by a processor to automatically decide and set subsequent radiation imaging position parameters based on the subject physique in the camera images (Page 10, Lines 7-29 and Page 14, Lines 9-30).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a camera images system to automatically determine current patient characteristics to be used in setting radiation imaging parameters, as suggested by Saalbach, in the apparatus of Sugiyama, since a camera does not expose the patient to additional radiation imaging, while providing the most accurate present patient physical dimensions for more accurate subsequent radiation imaging positioning, as suggested by Saalbach (Page 10, Lines 7-29 and Page 14, Lines 9-30).

Claims 8 and 9 are rejected under 35 U.S.C. 103, as being unpatentable over Sugiyama, as applied to Claim 1 above in view of U.S. Patent Application publication to Steibel, Jr, et al. (US 2013/0345543 A1).
With respect to Claim 8, Sugiyama teaches most of the elements of the claimed invention, including the elements of parent claim 1 as recited above, but fails to teach or fairly suggest a specific region, said specific region including and surrounding the movable unit, wherein movement of said movable unit is prevented when a person or object is within the specific region. 
Steibel teaches a radiographic imaging apparatus having moving part on a movable unit (Abstract, Figure 2, and throughout disclosure), wherein a region (zone) is delineated by a processor, said region including and surrounding the movable unit, and wherein a foreign object, such as an operator or a part of the subject, are recognized when near or in said zone, such that said system may be prevented from moving when the foreign object is in the zone (Paragraphs 49-50).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing, to employ a safety zone device around the movable parts of a medical imaging apparatus, as suggested by Steibel, in the apparatus of Sugiyama, to prevent injury and/or system damage from collisions of the movable unit with the operator or subject, as suggested by Steibel (Paragraphs 49-50).
With respect to Claim 9, Steibel further teaches that the specific range is wider than a movable range of the movable unit, thereby giving the operator ample time to prevent a collision (Paragraphs 49-50 and Figure 2).
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the 35 USC 112 rejections in the above action.
With respect to Claim 7, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 1, and wherein the processor determines the second position using a currently acquired recognition result of the processor compared to a past radiographic imaging, but fails to teach or fairly suggest that, the processor determines the second position using a currently acquired recognition result of the processor in a case where the processor specified from information related to past radiographic imaging is equal to or greater than a threshold value, and determines the second position used in current radiographic imaging using information related to past radiographic imaging in a case where the difference is less than the threshold value, in the manner as required by Claim 7.
With respect to Claim 15, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 1, but fails to teach or fairly suggest the apparatus wherein the processor recognizes an examination technician who uses the radiographic imaging apparatus body so as to be distinguished from the subject, in the manner as required by Claim 15.
Response to Arguments
Applicant’s arguments with respect to objections and 35 USC 112 rejections of the claims have been considered but are moot because the new grounds of rejection do not rely on any matter specifically challenged in the argument.
Applicant’s arguments, see Applicant Amendment, filed 01/06/2022, with respect to the rejections of claims under prior art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Sugiyama, and in some cases Steibel, in view of WO publication to Saalbach, et al. (05/17/2018), said new grounds made in response to Applicant’s added subject matter by amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/15/2022